EXAMINER'S AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christopher McKenna on 03/03/22.
The application has been amended as follows: 
Please cancel Claims 2, 3, 12 and 13.
Please replace Claims 1 and 11 as follows.


1.	(Currently Amended) A method comprising:
identifying, by one or more processors, a breach score of a user based at least on the user’s level of exposure to email and that decays over time;
determining, by the one or more processors, a risk score of the user based at least on the breach score and one or more values representing a frequency at which the user is expected to receive a phishing communication and a propensity of the user to interact with the phishing communication; and
using, by the one or more processors, the risk score of the user to determine an action to take.


11.	 (Currently Amended) A system comprising:
one or more processors, coupled to memory and configured to:
 based at least on the user’s level of exposure to email and that decays over time;
determine a risk score of the user based at least on the breach score and one or more values representing a frequency at which the user is expected to receive a phishing communication and a propensity of the user to interact with the phishing communication; and
use the risk score of the user to determine an action to take.


Terminal Disclaimer
The terminal disclaimer filed on 03/08/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,673,876, No. 10,868,820 and No. 11,108,792 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD ZEE whose telephone number is (571)270-1686. The examiner can normally be reached Monday-Friday 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571)272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EDWARD ZEE/Primary Examiner, Art Unit 2435